Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species II, claims 1, 3, 5-6, and 9-11, in the reply filed on 15 March 2021 is acknowledged.
Claims 2, 4, 7-8, and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the first length" and “the second length”.  There is insufficient antecedent basis for these limitations in the claim.  It has been assumed that these limitations refer to “the first distance” and “the second distance”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maras (US 6,814,157) in view of Levens (US 4,029,428).
Regarding claim 1, Maras discloses a reinstatement tool, comprising: a flexible shaft 18 having a longitudinal axis, a first end (at 42), and a second end (at 24); a rotatable cutting head 42 coupled to the first end of the flexible shaft; a first compressible tensioner 36 disposed around the flexible shaft and positioned between the cutting head and the second end of the flexible shaft; wherein the first compressible tensioner extends a first distance along the longitudinal axis of the flexible shaft; a first flexible sleeve 28 disposed around the flexible shaft and positioned between the cutting head and the second end of the flexible shaft; wherein the first flexible sleeve extends a second distance along the longitudinal axis of the flexible shaft; and a first floating 
Maras does not disclose the cutting head including: a hollow cylindrical member having a first end, a second end, an internal surface and an external surface; and cutting teeth extending longitudinally from a first end of the hollow cylindrical member.  Levens teaches the use of a reinstatement tool 70 comprising a cutting head 72 that is in the form of a hollow cylindrical member with a first end, second end, internal surface, and external surface, and having cutting teeth 84 on the first end for the purpose of cutting resinous material during a cutting process.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have combined the tool of Maras with the cutting head of Levens in order to be able to use the tool to repair a buried conduit.
Regarding claim 5, the modified invention of Maras discloses wherein the first distance is less than the second distance (as seen in figure 1).
Regarding claim 10, the modified invention of Maras discloses wherein the first compressible tensioner 36 comprises a helical spring (as seen in figure 1).
Regarding claim 11, the modified invention of Maras discloses wherein the flexible sleeve 28 comprises an incompressible flexible sleeve (the sleeve may be made of plastic such as polyvinylchloride).

Allowable Subject Matter
Claims 3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        19 March 2021